1                                    UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                     ***
      SHERMAN KAPPE, an individual, and
4     GLORIA KAPPE, an individual,
5                          Plaintiffs,                   2:18-cv-01249-RFB-VCF
                                                         ORDER
6     vs.
      UNITED STATES OF AMERICA,
7
                           Defendant.
8
            Before the court is the Motion for Leave to Appear via Videoconference at Settlement Conference
9
     (ECF No. 27) and Government’s Motion for Exception to Settlement Conference Attendance Requirement
10
     (ECF No. 28).
11
            Accordingly,
12
            IT IS HEREBY ORDERED that any opposition to the Motion for Leave to Appear via
13
     Videoconference at Settlement Conference (ECF No. 27) and Government’s Motion for Exception to
14
     Settlement Conference Attendance Requirement (ECF No. 28) must be filed on or before February 10,
15
     2020. Ne reply needed.
16
            DATED this 3rd day of February, 2020.
17
                                                               _________________________
18                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
